DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowed because none of the prior art of record discloses or suggests a first control circuit configured to control the power converter to, based on a first maximum power point tracking (MPPT) algorithm:  output the output power according to a maximum output power point associated with the DC power source for a first time period; and output the output power according to a reduced output power point for a second time period; and a second control circuit configured to control the inverter to, based on a second MPPT algorithm:  output AC power during the first time period by locking on to the maximum output power point; and output AC power during the second time period by locking on to the reduced output power point, in combination with the remaining claimed features.
Claims 8-13 are allowed because none of the prior art of record discloses or suggests a control circuit configured to control the power converter to, based on a first maximum power point tracking (MPPT) algorithm:  output the output power according to a maximum output power point associated with the DC power source for a first time period; and output the output power according to a reduced output power point for a second time period, in combination with the remaining claimed features.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 8, filed October 29, 2021, with respect to the objection to claim 6, have been fully considered and are persuasive.  The objection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836